Danhof, C.J.
(dissenting in part, concurring in *319part). The defendant was charged with armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm in the commission of a felony, MCL 750.227b; MSA 28.424(2). Upon the defendant’s direct examination testimony that he had knowingly received the stolen vehicle he allegedly used in the robbery, a count of receiving or concealing stolen property of a value greater than $100 was added without defense objection. The jury found the defendant guilty of all three offenses.
The defendant’s claim that the "felony firearm” statute is unconstitutional has been rejected in Wayne County Prosecutor v Recorder's Court Judge, 406 Mich 374; 280 NW2d 793 (1979).
The complaining witness testified that he had lost his legs in the Viet Nam war and that after leaving military service he had pursued his education and taken up a career as a social worker or youth counsellor. In closing argument the prosecutor referred to the witness’s "agony and suffering” while recuperating from his wounds and argued that the witness’s subsequent career achievements showed him to be trustworthy. The defendant claims that this argument improperly enlisted the sympathy of the jury in the prosecutor’s cause.
We cannot agree with the defendant’s contention. This argument, while more dramatic than it needed to be, was related to the evidence and relevant to the witness’s credibility, a very important issue at trial. A prosecutor may properly argue that the evidence that has been presented in the trial justifies an inference about the reliability of a witness. See People v Roberson, 90 Mich App 196; 282 NW2d 280 (1979). In any event, the evidence of the defendant’s guilt was overwhelming and therefore renders any impropriety in this argument harmless. See People v Christensen, 64 Mich App 23; 235 NW2d 50 (1975).
*320The evidence showed that the robber fled in an automobile and the complainant gave chase, enlisting along the way the assistance of the police officers who eventually stopped the defendant and made the arrest. A handgun and the complainant’s property were found in the automobile the defendant was driving. One of the arresting officers testified, perhaps unresponsively, that the automobile in which the defendant was captured had been stolen at some earlier date. Sua sponte, the trial judge immediately instructed the jury to disregard this remark. However, in his own testimony the defendant freely admitted knowingly receiving the stolen vehicle, denying the robbery and asserting that this lesser crime was the reason he had led the police on the high speed chase. That this was to be the defendant’s major defense strategy was made clear when hé did not object to the prosecutor’s motion to add a count charging the defendant with receiving the stolen car.
The only objection that the defendant brings to this Court regarding his conviction of receiving or concealing stolen property is an assertion that the conviction is infirm because "the prosecution failed to establish the corpus delicti [of the offense by evidence] aliunde the appellant’s in-court admission”. In this assertion the defendant seriously misapprehends the purposes and scope of the corpus delicti rule. The rule has evolved as a guard against impulsive or intemperate confessions and unreliable reports by confessors of questionable intention. The rule has never been thought to apply to confessions freely made from the witness stand; such a statement is in the nature of a plea of guilty. See People v Kirby, 223 Mich 440; 194 NW 142 (1923), and 7 Wigmore, Evidence (Chadbourn ed), § 2071, p 524.
It is clear that the receiving or concealing of*321fense to which the defendant confessed in court was sufficiently removed in time and nature from the robbery and firearm charges to warrant a separate trial. The question is whether the conviction of that crime should be reversed under the circumstances of this case, in which the three offenses were tried together.
In People v Tobey, 401 Mich 141, 153; 257 NW2d 537 (1977), the Court wrote:
"[A] judge must sever two or more offenses when the offenses have been joined for trial solely on the ground that they are of the 'same or similar character’ and the defendant dies a timely motion for severance objecting to the joinder. ” (Emphasis added.)
In People v Ormsby, 310 Mich 291; 17 NW2d 187 (1945), cited by the majority, the defendant had sought relief from a general verdict of guilty of an improperly-joined assortment of charges before coming to the appellate court. The passage quoted by the majority is from a discussion in People v Aiken, 66 Mich 460; 33 NW 821 (1887), which relied upon People v McKinney, 10 Mich 54, 94, 95 (1862), wherein the Court concluded:
"But I think it very questionable, at least, whether the prosecutor ought to have been compelled to elect as between any of the sums received from the railway company, had the [trial] court been called upon for that purpose. But the court was not called upon to order an election, and no such question arises [in this appeal].” (Emphasis added.) 10 Mich at 96.
Unexplained failures to object to misjoinder of offenses for trial have been said to preclude appellate review in People v Dexter, 6 Mich App 247, 252; 148 NW2d 915 (1967), People v Carey, 36 *322Mich App 640; 194 NW2d 93 (1971), and People v Smith, 90 Mich App 20; 282 NW2d 227 (1979).
In the case at bar, the defendant’s failure to object to the joinder of the receiving or concealing charge was not unexplained. It was, as the majority acknowledges, a "strategic move” designed to induce the jury to convict him of receiving or concealing stolen property and acquit him of the robbery and firearm offenses. It was, as the majority must agree, a deliberate and informed choice. Despite the fact that the defendant has shown no dissatisfaction with the joinder in his brief in this Court, the majority has elected to relieve him of the "error” he sought to create. In circumstances such as these, I cannot hold that the defendant may seek the benefit of his tactic in the trial court and be relieved of its liabilities on appeal. "Counsel cannot sit back and harbor error to be used as an appellate parachute in the event of jury failure.” People v Brocato, 17 Mich App 277, 305; 169 NW2d 483 (1969).
I would affirm all three convictions.